Exhibit 10.2

 

FIRST AMENDMENT

TO

PROMISSORY NOTE

 

 

THIS FIRST AMENDMENT TO PROMISSORY NOTE (this “Amendment”), is entered into as
of the 5th day of July, 2018, by and between Hickok Incorporated, an Ohio
corporation (“Maker”), and First Francis Company, Inc., an Ohio corporation (the
“Payee”).

 

 

W I T N E S S E T H:

 

WHEREAS, Maker and the Payee are parties to that certain Promissory Note, dated
July 1, 2016, payable to the Payee in the original principal amount of Two
Million Dollars ($2,000,000), together with interest at the rate set forth
therein (the “Note”); and

 

WHEREAS, Maker and the Payee have agreed to amend the Note as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to amend the Note as
follows in accordance with Section 11 of the Note:

 

1.           Section 1 of the Note is hereby amended and restated in its
entirety to read as follows:

 

Interest. Commencing on the date hereof, interest on the unpaid principal amount
due hereunder will accrue at a rate equal to four percent (4%) per annum
(calculated on the basis of a year of 365/366 days and the actual number of days
elapsed in any payment period or portion thereof) continuing through and
including July 4, 2018, and commencing on July 5, 2018, interest on the unpaid
principal amount due hereunder will accrue at a rate equal to six and one
quarter of one percent (6.25%) per annum (calculated on the basis of a year of
365/366 days and the actual number of days elapsed in any payment period or
portion thereof) (the “Applicable Rate”).

 

2.           Section 2(a) of the Note is hereby amended and restated in its
entirety to read as follows:

 

Principal and Interest. Subject to increase or decrease pursuant to Section 2.2
of the Merger Agreement, the principal amount of this Promissory Note and any
interest due hereunder shall be payable in quarterly installments of Sixty
Thousand Nine Hundred Eleven and 20/100 Dollars ($60,911.20) during the term of
this Promissory Note beginning on October 31, 2016 continuing through and
including April 30, 2018. Subject to increase or decrease pursuant to Section
2.2 of the Merger Agreement, the principal amount of this Promissory Note and
any interest due hereunder shall be payable in quarterly installments of Sixty
Seven Thousand Seven Hundred Twenty and 95/100 Dollars ($67,720.95) during the
term of this Promissory Note beginning on July 31, 2018. The entire remaining
principal balance and all accrued and unpaid interest shall be due and payable
in full on the sixth (6th) anniversary of the date hereof, unless accelerated in
accordance with the terms and conditions of this Promissory Note.

 

1

--------------------------------------------------------------------------------

 

 

3.     Other Terms and Provisions. Except as set forth in this Amendment, all
terms, provisions, conditions, representations, warranties and covenants of the
Note are hereby confirmed, ratified, and remain unmodified and in full force and
effect.

 

4.     Effective Date; Binding Effect. This Amendment shall become effective on
the date first written above.

 

[Remainder of page intentionally left blank.] 

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Promissory
Note as of the date first written above.

 

Warning -- By signing this paper you give up your right to notice and court
trial. If you do not pay on time a court judgment may be taken against you
without your prior knowledge and the powers of a court can be used to collect
from you regardless of any claims you may have against the creditor whether for
returned goods, faulty goods, failure on his part to comply with the agreement,
or any other cause.

 

  MAKER:             Hickok Incorporated             By:       Name: Kelly J.
Marek     Title: Vice President Finance and CFO                            
PAYEE:             First Francis Company, Inc.             By:       Name:      
Title:    

 

 

3